Citation Nr: 1829213	
Decision Date: 05/29/18    Archive Date: 06/12/18

DOCKET NO.  14-33 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a low back disorder (previously rated as lumbosacral strain and intervertebral disc disease).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney


ATTORNEY FOR THE BOARD

B. Herdliska



INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In an October 2012 rating decision, the RO denied entitlement to a rating in excess of 10 percent for a low back disorder (previously rated as lumbosacral strain or intervertebral disc disease).  In a subsequent June 2014 rating decision, the RO granted entitlement to service connection for radiculopathy, right lower extremity, with an initial rating of 10 percent.

The Board also notes that in a letter received in November 2017 (signed in October 2017), the Veteran's legal representative of record, Everett L. McKeown, Esquire, attempted to withdraw his services as the Veteran's representative.  The RO certified the Veteran's appeal to the Board in December 2015.  Once an appeal has been certified to the Board, a representative may not withdraw without showing good cause through a written motion.  38 C.F.R. § 20.608 (2017).  The Board finds the October 2017 correspondence from the attorney fails to identify good cause for withdrawing services to the Veteran.  Moreover, the attorney did not provide VA with a signed statement certifying that a copy of the motion to withdraw services was sent to the Veteran, as required by section 20.608(b)(2).  Thus, the attorney remains the appointed representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required


REMAND

Low Back Disorder

The Veteran contends in his appeal that VA failed to acknowledge his incapacitating episodes of a duration of 6 weeks.  While it is true that incapacitating episodes of that duration would lead to a higher rating, for purposes of evaluations of intervertebral disc disease, such incapacitating episodes must involve bed rest prescribed by a physician.  The Veteran's treatment records currently in the record do not include evidence that bed rest was prescribed.  

The United States Court of Appeals for Veterans Claims, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The October 2012 VA examination report (and its June 2014 addendum) does not include all Correia criteria. Accordingly, the Veteran should be afforded another VA examination.

Radiculopathy, Right Lower Extremity

The Veteran's October 2012 VA examination report noted that the Veteran did not have signs or symptoms of radiculopathy.  In spite of this, the examiner went on to complete the radiculopathy section indicating the presence of mild radiculopathy.  A longitudinal review of the Veteran's claims file by the RO resulted in a June 2014 rating decision which granted entitlement to service connection for mild radiculopathy based on the report of right leg pain with no numbness in his foot.  However, in a July 2013 treatment record, the Veteran claimed that he experienced numbness.  Considering the above, a VA neurological examination should be scheduled. 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding pertinent treatment records, including additional VA treatment records, if any (such as those that may have been created since the last such update of the claims file).  The Veteran is requested to identify and provide any necessary authorizations for treatment for incapacitating episodes involving bed rest prescribed by a physician.

2.  Schedule the Veteran for a VA orthopedic and neurological examination to determine the current extent of his service-connected intervertebral disc disease and related right lower extremity radiculopathy.  In particular, the examiner is requested to: 

a.  Test the range of motion of the Veteran's back in active motion, passive motion, weight-bearing, and non-weight-bearing, if possible.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  Describe the nature and severity of any neurological symptoms related to his service-connected lumbar spine disability.

3.  Following completion of the above, readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

